     Case 3:16-cv-00366-BAJ-RLB          Document 27    10/07/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



DANIEL JOSEPH BLANK,                      CIVIL ACTION No. 3:16-cv-00366
                Petitioner

       v.                                 JUDGE BRIAN A. JACKSON
                                          MAGISTRATE RICHARD BOURGEOIS

DARREL VANNOY, Warden,
         Louisiana State Penitentiary,
         Angola, Louisiana,
                Respondent


            MOTION TO CONDUCT HABEAS RULE 6 DISCOVERY

       COMES NOW Petitioner DANIEL BLANK, through counsel, who respectfully

moves this Court for leave to conduct discovery under Rule 6 of the Rules Governing §

2254 Cases and, in particular, for an order directing the Clerk to issue the subpoena

appended as an Exhibit to this motion for the reasons detailed in the accompanying

memorandum in support.


                                          Respectfully submitted,

                                   By:    /s/ Letty S. Di Giulio
                                          ____________________________
                                          Letty S. Di Giulio, Bar No. 29836
                                          K&B Plaza
                                          1055 St. Charles Avenue, Suite 208
                                          New Orleans, LA 70118
                                          (504) 572-0194
                                          letty@lettydigiulio.com

                                          /s/ Rebecca L. Hudsmith
                                          _____________________________
                                          Rebecca L. Hudsmith, Bar No. 7052
                                          FEDERAL PUBLIC DEFENDER

                                          1
     Case 3:16-cv-00366-BAJ-RLB            Document 27       10/07/19 Page 2 of 2




                                              102 Versailles Blvd., Suite 816
                                              Lafayette, LA 70501
                                              (337) 262-6336
                                              Rebecca_Hudsmith@fd.org

                                              /s/ Lisa A. Bakale-Wise
                                              ____________________________
                                              Lisa A. Bakale-Wise, Bar No. 34239
                                              Attorney at Law
                                              P.O. Box 494
                                              Hillsborough, NC 27278
                                              (919) 391-4421
                                              bakalewise.law@gmail.com


                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on Charles S. Long, Assistant

District Attorney, 23rd Judicial District Court, P.O. Drawer 750, 316 Chetimatches St.,

Donaldsonville, Louisiana, 70346, by U.S. mail with sufficient first class postage attached,

on this 7th day of October, 2019.


                                              /s/ Letty S. Di Giulio
                                              ____________________________
                                              Letty S. Di Giulio, Bar No. 29836




                                             2
